DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sakurai (US 2002/0156466).
Regarding claims 2, 11 and 13, Sakurai discloses a method of performing a surgical procedure which involves using a remote control surgical instrument as a handheld instrument to perform a surgical task (7 or 8, fig. 1) in conjunction with a wireless remote for activating an energy function (9a or 9b, fig. 3). Since the system is a surgical system any task performed by the system can be considered a “surgical task.” Any electrical signal that communicates some specific, known state between elements can be considered “data,” where the remote ultimately communicates an electrical signal through the generator to the instrument. Sakurai discloses that an intermediate clip is used to attach the remote to the instrument (29, [0043]). Therefore, within the breadth of the claim language, the remote can be considered “mechanically connected” to the instrument by the clamp while not “mechanically contacting” the instrument since no part of the remote contacts the instrument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai in view of Choi (US 2010/0217991). 
Regarding claims 5 and 6, Sakurai does not disclose transferring control from one remote to another by using one remote. However, using multiple remotes is common in the art, and Applicant has not disclosed that how the control is transferred is critical or produces unexpected results. Choi discloses a remote control surgical system and teaches that control can be transferred between remotes, including where one remote transfers control to another ([0040]). Therefore, before the application was filed, it would have been obvious to provide the method of Sakurai with any number of remotes, and to allow a user to switch between remotes, both taught by Choi, that would produce the predictable result of allowing any number of users to contribute to a safe and effective surgical procedure. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai and Choi, further in view of Kumar (US 2006/0178559).
Regarding claim 7, neither Sakurai nor Choi disclose that one remote provides feedback to another. However, this is a common practice when training users. Kumar, for example, discloses the use of several remotes where at least one provides feedback, including force feedback ([0063]), to another to allow one person to monitor the use of the remote by another person due to the substantially similar movement of the remotes (e.g. [0072]). Therefore, before the application was filed, it would have been obvious to modify the method of Sakurai-Choi with the feedback mechanisms of Kumar, including haptic feedback, to allow one user to be trained by another.

Claims 8, 10 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai, Choi and Kumar, further in view of Mizuno (US 5,876,325).
Regarding claim 8, 10 and 14-17, Sakurai does not disclose the use of momentum sensors, nor is it clear the method would benefit from using one. However, the method of Sakurai-Choi-Kumar would, as various types of feedback are contemplated. Note also that the method of Sakurai-Choi-Kumar discloses using haptic feedback conveyed between remotes as discussed above. Mizuno discloses the use of several types of 3D sensors in a surgical robotic system (col. 48 line 58 to col. 50 line 5), where momentum sensors would be understood by a person of ordinary skill in the art to be a type of, or at least contribute to, 3D sensing. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the method of Sakurai-Choi-Kumar with any commonly known sensor information, including from a 3D sensor as taught by Mizuno, including one or more momentum sensors (including one for each of three dimensions), that would produce the predictable result of allowing a user or users, or the system itself, to know information relevant to the safe and effective performance of surgery by knowing how the instrument moves as sensed by the attached remote. 

 Allowable Subject Matter
Claims 3, 4, 9 and 12 will be objected to as being dependent upon a rejected base claim but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the double patenting issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  The priority date of the invention together with the uncommon relationship between the remote and instrument result in a rather small pool of close prior art. While broad (and creative) interpretations allows rejections of some claims to be made, no prior art was found that could reasonable be used to rejected the claims listed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,554,866 and claims 1-16 of US 10,561,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims constitute a simple broadening of the patented claims (compare, for instance, pending claim 2 with patented claim 18 in 10,561,468)

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794